MEMORANDUM **
Cuitlahuac Lucio-Zamora and Xóchitl Lucio-Cruz petition for review of an order of the Board of Immigration Appeals (“BIA”) denying their motion to reconsider its earlier order affirming without opinion an immigration judge’s (“U”) order denying their application for cancellation of removal. We have jurisdiction under 8 *764U.S.C. § 1252 and review for an abuse of discretion. See Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005). We deny the petition for review.
The BIA was within its discretion in denying the motion to reconsider on the ground that the BIA’s summary affirmance procedure does not constitute an error of law. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 848 (9th Cir.2003); see also Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc). Contrary to petitioners’ assertion, the BIA did consider their arguments and petitioners’ motion failed to identify any error of fact or law in the BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.